Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/27/2021 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 14/282,619 filed on 1/27/2021. 
Status of Claims
Claims 1-6, 8-14, 17, 19, 21, 33-35, 37-38, 40-42, 44-49 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Rejections under 103 are withdrawn. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant argues on p. 15-24 that the amendments to the independent claims 1, 14, and 19 incorporating limitations from claims 6, 7, and 18, which were found to be allowable over the cited prior art in the Patent Board Decision filed 12/02/2020, are now patent eligible under 35 USC 101 because these limitations are not well-understood, routine and conventional in the field – the field of deciding where to install a wireless access point. Examiner respectfully disagrees. The limitations see also MPEP § 2106.07(a)(III)(a)(“A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).”).
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered and they are persuasive to overcome the rejections. Applicant amended the independent claims to incorporate limitations of claims 6, 7, and 18 which were found to be allowable over the cited prior art in the Patent Board Decision filed 12/02/2020.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14, 17, 19, 21, 33-35, 37-38, 40-42, 44-49 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-6, 8-14, 17, 19, 21, 33-35, 37-38, 40-42, 44-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-6, 8-14, 17, 33-35, 37-38, 41-42 and 44-49 are directed toward the statutory category of a process (reciting a “method”). Claims 19, 21 and 40 are directed toward the statutory category of a machine (reciting a “system”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 13, 14 and 19 are directed to an abstract idea by reciting receiving parameters specifying a region of interest; subdividing the region of interest into a candidate pool of regions; selecting the multiple geographical regions from the candidate pool of regions; receiving density information indicating an amount of mobile device usage in each of the multiple geographical regions; receiving resource information indicating locations of physical network resources available to support installation of wireless access points in the multiple geographical regions; utilizing the density information and the resource information to produce a respective metric for each of the multiple geographical regions, the respective metric indicating a desirability of installing a respective wireless access point in a corresponding geographical region; displaying a map, the map indicating the multiple geographical regions; and displaying, on the map, a corresponding Electric Power. See MPEP § 2106.04(a)(2)(III) (explaining that claims that recite concepts performed in the human mind recite abstract ideas); Elec. Power, 830 F.3d 1350. Dependent claims 2-6, 8-12, 17, 21, 33-35, 37-38, 40-42, 44-49 further define the data collected and analyzed, how the particular geographical regions are selected, what the metric represents, and/or how the metric is visually represented on the displayed map. Accordingly, the dependent limitations merely further refine the abstract idea. 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as the computer processor hardware and hardware storage resource) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a 
	Dependent claims 2-6, 8-12, 17, 21, 33-35, 37-38, 40-42, 44-49 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f). The dependent claims merely add additional details regarding (1) the particular information collected, analyzed, generated or displayed, (2) how the information is displayed, or (3) how the particular geographical regions are selected. Limiting the particular information collected, analyzed, generated or displayed is insufficient to integrate the abstract idea into a practical application because, even to the extent that it narrows the abstract idea, it does not add any additional limitations beyond the abstract idea itself.
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. As explained above, the additional elements recited in the claims are the generic computer devices (processor hardware and hardware storage). As supported by Applicant’s Specification, the generic computer devices were well-understood, routine, and conventional in the field. Spec. 6:26-7:17 (explaining that the invention can be carried out using any generic hardware and software); see also MPEP § 2106.07(a)(III)(a)(“A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).”).


	

Allowable Subject Matter
Claim 1-6, 8-14, 17, 19, 21, 33-35, 37-38, 40-42, 44-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
	

	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A cost model for broadband access networks: FTTx versus WiMAX, Pereira, 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624